     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.684 Page 1 of 23



1
2
3
4
5
6
7
8                            UNITED STATES DISTRICT COURT
9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11    MARTA L. CERON DE OROZCO and                       Case No.: 18-CV-2397 JLS (JLB)
      EMMA BARCENAS, individually and on
12
      behalf of all similarly situated employees         ORDER (1) GRANTING
13    of Defendants in the State of California,          PRELIMINARY APPROVAL OF
                                       Plaintiffs,       CLASS ACTION SETTLEMENT,
14
                                                         (2) PROVISIONALLY CERTIFYING
15    v.                                                 SETTLEMENT CLASS,
                                                         (3) APPROVING NOTICE AND
16    FLAGSHIP FACILITY SERVICES,
                                                         NOTICE PLAN, (4) APPOINTING
      INC.; and DOES 1 THROUGH 50,
17                                                       CLASS COUNSEL AND CLASS
      inclusive,
                                                         REPRESENTATIVE,
18                                  Defendants.          (5) APPOINTING SETTLEMENT
19                                                       ADMINISTRATOR, AND
                                                         (6) SETTING SCHEDULE FOR
20
                                                         FINAL APPROVAL PROCESS
21
                                                         (ECF No. 40)
22
23         Presently before the Court is Plaintiffs Marta L. Ceron De Orozco and Emma
24   Barcenas’ Unopposed Motion for (1) Preliminary Approval of Class Action Settlement,
25   (2) Provisional Certification of the Settlement Class, (3) Approval of the Class Notice and
26   Notice Plan, (4) Appointment of Class Counsel and Class Representative, (5) Appointment
27   of Settlement Administrator, and (6) Setting a Final Approval Hearing (“Mot.,” ECF No.
28   40). The Court vacated the hearing and took the matter under submission without oral

                                                     1
                                                                               18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.685 Page 2 of 23



1    argument pursuant to Civil Local Rule 7.1(d)(1). See ECF No. 43. Having reviewed the
2    terms of the Proposed Settlement Agreement, Plaintiffs’ arguments, and the law, the Court
3    preliminarily concludes that the settlement falls within the range of reasonableness
4    warranting preliminary approval, i.e., that the settlement appears fundamentally fair,
5    reasonable, and adequate. Accordingly, the Court GRANTS the Motion.
6                                  GENERAL BACKGROUND
7          This case began on August 13, 2018, when Plaintiff Marta L. Ceron de Orozco filed
8    a putative class action against Defendant Flagship Facility Services, Inc. (“Flagship”) in
9    the Superior Court of California for the County of San Diego. Declaration of Graham S.P.
10   Hollis (“Hollis Decl., ECF No. 40-2”) ¶ 13. On October 18, 2018, Defendant removed
11   Ceron’s First Amended Complaint to the United States District Court for the Southern
12   District of California. See ECF No. 1. On January 9, 2019, Ceron filled a Second Amended
13   Complaint, adding Emma Barcenas as a Plaintiff. See ECF No. 23.
14         Ceron and Barcenas are both former non-exempt employees of Defendant. See Mot.
15   at 2. Ceron worked for Defendant as a janitor in San Diego, California, from January 1999
16   to October 2017. Id. Barcenas worked for Defendant as a janitor at the San Diego
17   International Airport from June 20, 2001 to December 20, 2016. Id. Plaintiffs allege that
18   Defendant (1) failed to provide off-duty meal and rest breaks, (2) failed to pay for all wages
19   for off-the-clock work, (3) failed to reimburse for necessary business expenses, and
20   (4) incurred waiting time and Private Attorneys General Act (“PAGA”) Penalties. See
21   Mot. at 2–3. In response, Defendant firmly denies all of Plaintiffs’ claims. Id. at 3.
22         The Parties began discovery on November 19, 2018, beginning with initial
23   disclosures, interrogatories, and document requests. Mot. at 4. In addition to written
24   discovery, the Parties also conducted depositions and litigated several discovery disputes
25   before Magistrate Judge Jill L. Burkhardt. Id. at 5.
26         After conducting extensive discovery, the Parties agreed to settlement negotiations.
27   Id. at 6. On August 6, 2019, the Parties participated in a private mediation with mediator
28   Tripper Ortman that resulted in a settlement agreement. Id. The resulting Joint Stipulation

                                                   2
                                                                                 18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.686 Page 3 of 23



1    of Class Action and PAGA Representative Action Settlement and Release (“Proposed
2    Settlement”) is now before the Court. See generally Mot. Ex. 1. (“Proposed Settlement,”
3    ECF No. 40 at 30–56 1).
4                                        SETTLEMENT TERMS
5           The Parties have submitted a comprehensive Joint Stipulation of Class Action and
6    PAGA Representative Action Settlement and Release with approximately twenty-six pages
7    of substantive terms, see generally Proposed Settlement, as well as a Proposed Notice, see
8    generally Mot. Ex. 1A (“Proposed Notice,” ECF No. 40 at 58–69), and the Fair Labor
9    Standards Act, 29 U.S.C. § 201 et seq. (“FLSA”) Collective Action Member Consent to
10   Join. See generally Mot. Ex. 1B (“FLSA Opt In,” ECF No. 40 at 71–72).
11   I.     Proposed Settlement Class
12          The Proposed Settlement Class (the “Non-Exempt Class”) includes “all current and
13   former non-exempt janitorial employees who worked for Defendant in California at any
14   time from August 13, 2014 through the date of Preliminary Approval of the Settlement.”
15   Proposed Settlement ¶ 1.22. According to the Parties’ investigation and available data, the
16   Non-Exempt Class constitutes 6,150 Class Members. Mot at 12.
17          The Proposed Settlement Subclass (the “Waiting Time Penalties Subclass”) includes
18   “all members of the Non-Exempt Class who separated from their employment with
19   Defendant at any time from August 13, 2015 through the date of the Preliminary Approval
20   of the Settlement.” Proposed Settlement at ¶ 1.39.
21   II.    Proposed Monetary Relief
22          The Proposed Settlement Agreement provides for a $2,000,000 Maximum
23   Settlement Amount, Proposed Settlement ¶ 1.20, used to pay “[$600,000 in] Class
24   Counsel’s fees and [$35,000 in] costs, [$20,000 for] the Class Representative Service
25   Awards, [$39,000 for] the Settlement Administration Costs, and [$15,000 for] [the
26
27
     1
28     Because both the Proposed Settlement and Proposed Notice are filed as part of ECF No. 40, the Court
     identifies the documents using the CM/EF pagination.

                                                       3
                                                                                        18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.687 Page 4 of 23



1    California Labor & Workforce Development Agency (“LWDA”)]’s portion of the PAGA
2    Payment,” Mot. at 7, with the remaining Net Settlement of $1,291,000 to be “distributed
3    to the Class Members.” Id.
4          Each Class Member will receive a portion of the Net Settlement “calculated based
5    on the number of workweeks worked during the class period.” Id. at 8. First, the
6    Settlement Administrator will determine the number of workweeks the Class Member
7    worked during the class period. Id. Then, if the Class Member also is a member of the
8    Waiting Time Penalties Subclass, he or she will be allocated an additional six workweeks.
9    Id. Finally, each Class Member’s individual payment will be allocated based on the his or
10   her percentage of qualifying workweeks over the total number of qualifying workweeks
11   for all Class Members. Id. Consequently, although payments will vary, “if all Class
12   Members participate . . . [the] average individual payment to each Class Member will be
13   approximately $209.91 [$1,291,000 / 6,150] and the average payment per workweek will
14   be at least $3.22 [$1,291,000 / 400,000].” Id.
15         The Parties also have set aside 5% of the Net Settlement for the settlement of Class
16   Members’ FLSA claims. Id. Class Members will need to submit an opt-in form in a timely
17   manner to be eligible for their FLSA Settlement Payment. Id. Once a Class Member timely
18   submits their FLSA Opt-In Form, he or she is “entitled to a pro-rata share of the FLSA
19   Settlement Fund based on the ratio of the [individual’s] total number of Qualifying
20   Workweeks. . . to the total number of Qualifying Workweeks that all participating Class
21   Members worked during the Class Period.” Id.
22         In exchange, the Class Members will release “any and all claims alleged in the
23   Second Amended Complaint” which includes claims for
24               (a) Failure to provide meal periods, or premium pay; (b) Failure
                 to provide rest periods, or premium pay; (c) Failure to pay all
25
                 minimum and regular wages; (d) Failure to pay all overtime
26               wages; (e) Failure to pay accrued vacation wages; (f) Failure to
                 indemnify necessary business expenses; (g) Failure to timely pay
27
                 all wages due during, and upon separation of, employment;
28               (h) Failure to provide accurate itemized wage statements;

                                                 4
                                                                              18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.688 Page 5 of 23



1                  (i) Failure to maintain accurate records; (j) Violation of Cal.
                   Business and Professions Code §§ 17200, et seq., arising from
2
                   the claims that are alleged in the Second Amended Complaint;
3                  (k) All statutory and civil penalties arising from the claims
                   alleged in the Second Amended Complaint; and (l) Related
4
                   damages, restitution, disgorgement, interest, attorneys’ fees,
5                  costs, or expenses relating to any such claims.
6    Id. at 9. Further, any Class Members who opt-in to the FLSA Fund “will fully and forever
7    release and discharge Released Parties from . . . all claims made under the [FLSA] and any
8    alleged federal wage and hour violations/ allegations that were made or could have been
9    made based on the actual claims asserted or factual allegations in the Action.” Id.
10          None of the Maximum Settlement Amount will revert to Defendant. Id. To the
11   extent that any funds remain after distribution to the Class Members, that amount “will be
12   donated to Legal Aid at Work, a California non-profit agency [that] provides free legal
13   services on employment issues to low-income workers.” Id. at 9–10.
14                       RULE 23 SETTLEMENT CLASS CERTIFICATION
15          Before granting preliminary approval of a class action settlement agreement, the
16   Court must first determine whether the proposed class can be certified. Amchem Prods. v.
17   Windsor, 521 U.S. 591, 620 (1997) (indicating that a district court must apply “undiluted,
18   even heightened, attention [to class certification] in the settlement context” to protect
19   absentees).
20          Class actions are governed by Federal Rule of Civil Procedure 23. To certify a class,
21   each of the four requirements of Rule 23(a) must first be met. Zinser v. Accufix Research
22   Inst., Inc., 253 F.3d 1180, 1186 (9th Cir. 2001). Rule 23(a) allows a class to be certified
23   only if:
24                 (1)     the class is so numerous that joinder of all members is
                           impracticable;
25
26                 (2)     there are questions of law or fact common to the class;
27
                   (3)     the claims or defenses of the representative parties are
28                         typical of the claims or defenses of the class; and

                                                     5
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.689 Page 6 of 23



1                  (4)   The representative parties will fairly and adequately
                         protect the interests of the class.
2
3            In addition to Rule 23(a)’s requirements, the proposed class must satisfy the
4    requirements of one of the subdivisions of Rule 23(b). Zinser, 253 F.3d at 1186. Here,
5    Plaintiffs seek to certify the Settlement Class under subdivision Rule 23(b)(3), see Mot. at
6    13–15, which permits certification if “questions of law or fact common to class members
7    predominate over any questions affecting only individual class members” and “a class
8    action is superior to other available methods for fairly and efficiently adjudicating the
9    controversy.” Fed. R. Civ. P. 23(b)(3). The Court addresses each of these requirements in
10   turn.
11   I.      Rule 23(a) Requirements
12           A.    Numerosity
13           Federal Rule of Civil Procedure 23(a)(1) requires that a class must be “so numerous
14   that joinder of all members is impracticable.” “[C]ourts generally find that the numerosity
15   factor is satisfied if the class comprises 40 or more members and will find that it has not
16   been satisfied when the class comprises 21 or fewer.” Celano v. Marriott Int’l, Inc., 242
17   F.R.D. 544, 549 (N.D. Cal. 2007).
18           Here, the proposed Settlement Class consists of 6,150 Class Members. Mot. at 12.
19   Accordingly, joinder of all members would be impracticable for purposes of Rule 23(a)(1),
20   and the numerosity requirement is therefore satisfied. Jordan v. L.A. Cty., 669 F.2d 1311,
21   1320 n.10 (9th Cir.) (collecting “[c]lasses with fewer known class members [that] have
22   been certified”), cert. granted & judgment vacated, 459 U.S. 810 (1982), aff’d, 713 F.2d
23   503 (9th Cir. 1983).
24           B.    Commonality
25           Federal Rule of Civil Procedure 23(a)(2) requires that there be “questions of law or
26   fact common to the class.” Commonality requires that “the class members ‘have suffered
27   the same injury.’” Wal-Mart Stores, Inc. v. Dukes, 564 U.S. 338, 349–50 (2011) (quoting
28   Gen. Tel. Co. of Sw. v. Falcon, 457 U.S. 147, 157 (1982)). “The existence of shared legal

                                                   6
                                                                                 18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.690 Page 7 of 23



1    issues with divergent factual predicates is sufficient, as is a common core of salient facts
2    coupled with disparate legal remedies within the class.” Hanlon v. Chrysler Corp., 150
3    F.3d 1011, 1019 (9th Cir. 1998).
4          Here, the Parties have defined the Settlement Class to encompass all non-exempt
5    janitorial employees who worked for Defendant in California at any time from August 13,
6    2014 through the date of Preliminary Approval of the Settlement. See Mot at 12; Proposed
7    Settlement at 33. Common questions thus revolve around the legality of Defendant’s
8    workplace policies—including the Flagship Mobile Phone Policy and the Unpaid Meal
9    Periods and Rest Break Policy—as applied to these non-exempt janitorial employees. See
10   Mot at 12. Because the policies apply to all Class Members, all Class Members have
11   suffered a common injury. Accordingly, it is appropriate for these issues to be adjudicated
12   on a class-wide basis, and Rule 23(a)(2) is satisfied. See McCowen v. Trimac Transp.
13   Servs. (W.), Inc., 311 F.R.D. 579, 584–586 (N.D. Cal 2015) (finding commonality satisfied
14   where the common question was whether the defendant failed to provide meal and rest
15   breaks).
16         C.     Typicality
17         To satisfy Federal Rule of Civil Procedure 23(a)(3), the named plaintiffs’ claims
18   must be typical of those of the class. The typicality requirement is “permissive” and
19   requires only that the named plaintiffs’ claims “are reasonably coextensive with those of
20   absent class members.” Hanlon, 150 F.3d at 1020. “The test of typicality ‘is whether other
21   members have the same or similar injury, whether the action is based on conduct which is
22   not unique to the named plaintiffs, and whether other class members have been injured by
23   the same course of conduct.’” Hanon v. Dataprods. Corp., 976 F.2d 497, 508 (9th Cir.
24   1992) (quoting Schwartz v. Harp, 108 F.R.D. 279, 282 (C.D. Cal. 1985)). “[C]lass
25   certification should not be granted if ‘there is a danger that absent class members will suffer
26   if their representative is preoccupied with defenses unique to it.’” Id. (citation omitted).
27         Here, both Ceron and Barcenas are former janitorial employees whose claims arise
28   out of the same underlying policies and practices of Defendant as the claims pertaining to

                                                    7
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.691 Page 8 of 23



1    the entire proposed Settlement Class. See Mot. at 13. As with the Settlement Class
2    Members, Plaintiffs were subject to Defendant’s alleged “unlawful wage and hour
3    practices.” Id. Further, the Parties have identified no defenses unique to either Ceron or
4    Barcenas. Accordingly, Plaintiffs’ claims are typical of the claims of proposed Class
5    Members, thus satisfying Rule 23(a)(3). See Kayes v. Pac. Lumber Co., 51 F3d 1449, 1463
6    (9th Cir. 1995) (typicality is satisfied where named plaintiffs have the same claims as other
7    class members and are not subject to unique defenses).
8          D.     Adequacy
9          Federal Rule of Civil Procedure 23(a)(4) requires that the named representatives
10   fairly and adequately protect the interests of the class. “To satisfy constitutional due
11   process concerns, absent class members must be afforded adequate representation before
12   entry of judgment which binds them.” Hanlon, 150 F.3d at 1020 (citing Hansberry v. Lee,
13   311 U.S. 32, 42–43 (1940)). To determine legal adequacy, the Court must resolve two
14   questions: “(1) do the named plaintiffs and their counsel have any conflicts of interest with
15   other class members, and (2) will the named plaintiffs and their counsel prosecute the
16   action vigorously on behalf of the class?” Id.
17         Here, there is no reason to believe that the Class Representative or Class Counsel
18   have any conflict of interest with the proposed Settlement Class Members. There also is
19   no reason to believe that the Class Representatives or Class Counsel have failed vigorously
20   to investigate and litigate this case to this point. Plaintiffs have retained competent counsel,
21   who have “conducted extensive investigation of Plaintiffs’ claims.”            Mot. at 1, 14.
22   Furthermore, Class Counsel has significant employment and class action litigation
23   experience. Id. 14; see also Hollis Decl. Ex. 2, ECF No. 40-2 at 74–82. Accordingly, the
24   Class Representatives and Class Counsel adequately represent the proposed Settlement
25   Class Members, and Rule 23(a)(4)’s adequacy requirement is met.
26   II.   Rule 23(b)(3) Requirements
27         Federal Rule of Civil Procedure 23(b)(3) permits certification if “questions of law
28   or fact common to class members predominate over any questions affecting only individual

                                                    8
                                                                                   18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.692 Page 9 of 23



1    class members” and “a class action is superior to other available methods for fairly and
2    efficiently adjudicating the controversy.”
3          A.     Predominance
4          “The Rule 23(b)(3) predominance inquiry tests whether the proposed classes are
5    sufficiently cohesive to warrant adjudication by representation.” Amchem Prods., 521 U.S.
6    at 623. “Rule 23(b)(3) focuses on the relationship between the common and individual
7    issues.” Hanlon, 150 F.3d at 1022.
8          Here, the Plaintiffs allege several common questions of law and fact. See Mot. at
9    14. The common issues between all Class Members include whether Defendant’s policies
10   required non-exempt janitors to monitor their phones or radios during unpaid breaks and
11   whether Defendant’s written policies regarding said breaks were illegal. See Id. Both
12   Ceron and Barcenas and the Class Members share several common questions of fact and
13   law that are central to Plaintiffs’ alleged injuries and that predominate over individualized
14   issues. Id. Accordingly, the predominance requirement of Rule 23(b)(3) is satisfied. See
15   McCowen v. Trimac Transp. Servs. (W.), Inc., 311 F.R.D. at 597 (finding predominance
16   satisfied where “class-wide issues predominate over individualized issues”).
17         B.     Superiority
18         The final requirement for certification pursuant to Federal Rule of Civil Procedure
19   23(b)(3) is “that a class action [be] superior to other available methods for fairly and
20   efficiently adjudicating the controversy.” The superiority inquiry requires the Court to
21   consider the four factors listed in Rule 23(b)(3):
22
                  (A)    the class members’ interests in individually controlling the
23                       prosecution or defense of separate actions;
24
                  (B)     the extent and nature of any litigation concerning the
25                       controversy already begun by or against class members;
26
                  (C)    the desirability or undesirability of concentrating the
27                       litigation of the claims in the particular forum; and
28                (D)    the likely difficulties in managing a class action.

                                                   9
                                                                                18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.693 Page 10 of 23



1     See also Zinser, 253 F.3d at 1190. A court need not consider the fourth factor, however,
2     when certification is solely for the purpose of settlement. See True v. Am. Honda Motor
3     Co., 749 F. Supp. 2d 1052, 1066 n.12 (C.D. Cal. 2010); see also Amchem, 521 U.S. at 620
4     (“Confronted with a request for settlement-only class certification, a district court need not
5     inquire whether the case, if tried, would present intractable management problems, for the
6     proposal is that there be no trial.”). The superiority inquiry focuses “‘on the efficiency and
7     economy elements of the class action so that cases allowed under [Rule 23(b)(3)] are those
8     that can be adjudicated most profitably on a representative basis.’” Zinser, 253 F.3d at 1190
9     (quoting 7A Charles Alan Wright, Arthur R. Miller & Mary Kay Kane, Fed. Practice &
10    Proc. § 1780, at 562 (2d ed. 1986)). A district court has “broad discretion” in determining
11    whether class treatment is superior. Kamm v. Cal. City Dev. Co., 509 F.2d 205, 210 (9th
12    Cir. 1975).
13          Here, the Class Members’ claims involve the same issues arising from the same
14    facts. If the Settlement Class Members’ claims were treated on an individual basis, more
15    than six thousand cases would follow a similar trajectory, and each would come to a similar
16    result. See Mot. at 15. Furthermore, the individual cases would consume a significant
17    amount of the Court’s and the Parties’ resources. It also is likely that the Settlement Class
18    Members would not pursue litigation on an individual basis due to the high cost of pursuing
19    their individual claims. Id. The interests of the Settlement Class Members in individually
20    controlling the litigation are minimal, especially given the same broad-based policies and
21    practices at issue.
22          There are, however, two related cases pending in Santa Clara Superior Court: Rivera
23    v. Flagship Facility Services, Inc., Case No. 18CV329704, filed June 8, 2018, and
24    Gonzalez v. Flagship Facility Services, Inc., Case No. 17CV316313, filed September 26,
25    2017. See Mot. at 15. Currently, Rivera’s discovery is on hold pending the outcome of
26    this Settlement, while Plaintiffs’ counsel suggests that the current Settlement Agreement
27    “will narrow the scope of the issues in Gonzalez.” Id. at 15–16. Accordingly, it appears
28    that neither of the Santa Clara proceedings will affect the Proposed Settlement. Id. at 15.

                                                    10
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.694 Page 11 of 23



1            Having weighed the relevant factors, the Court concludes that class treatment is the
2     superior method of adjudicating this controversy and that the superiority requirement of
3     Rule 23(b)(3) is met.
4     III.   Conclusion
5            For the reasons stated above, the Court finds certification of the Settlement Class
6     proper under Rules 23(a) and (b)(3). Accordingly, the proposed Settlement Class is
7     CERTIFIED for settlement purposes only.
8                  RULE 23 PRELIMINARY FAIRNESS DETERMINATION
9            Having certified the proposed Settlement Class, the Court must next make a
10    preliminary determination as to whether the Proposed Settlement Agreement is “fair,
11    reasonable, and adequate” pursuant to Federal Rule of Civil Procedure 23(e)(1)(C).
12    Factors relevant to this determination include:
13                 The strength of the plaintiffs’ case; the risk, expense, complexity,
                   and likely duration of further litigation; the risk of maintaining
14
                   class action status throughout the trial; the amount offered in
15                 settlement; the extent of discovery completed and the stage of the
                   proceedings; the experience and views of counsel; the presence
16
                   of a governmental participant; and the reaction of the class
17                 members to the proposed settlement.
18    Hanlon, 150 F.3d at 1026. “Where a settlement is the product of arms-length negotiations
19    conducted by capable and experienced counsel, the court begins its analysis with a
20    presumption that the settlement is fair and reasonable.” Garner v. State Farm Mut. Auto
21    Ins. Co., No. CV 08 1365 CW (EMC), 2010 WL 1687832, *13 (N.D. Cal. Apr. 22, 2010)
22    (quoting Brown v. Hain Celestial Grp., Inc., No. 3:11-CV-03082-LB, 2016 WL 631880,
23    at *5 (N.D. Cal. Feb. 17, 2016)). “Additionally, there is a strong judicial policy that favors
24    settlements, particularly where complex class action litigation is concerned.” In re Syncor
25    ERISA Litig., 516 F.3d 1095, 1101 (9th Cir. 2008) (citing Class Pls. v. City of Seattle, 955
26    F.2d 1268, 1276 (9th Cir. 1992)).
27    ///
28    ///

                                                    11
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.695 Page 12 of 23



1     I.     Strength of Plaintiffs’ Case
2            To succeed on the merits, Plaintiffs would have to prove that Defendant maintained
3     a policy and/or perpetuated a practice of requiring non-exempt janitorial employees to
4     monitor their phones and/or radios during meal and rest breaks, resulting in the Defendant’s
5     failure to provide legally required meal and rest breaks despite time records showing full
6     off-the-clock meal periods. Mot. at 16. Plaintiff’s recognize the difficulties involved in
7     proving off-the-clock work as well as “maintaining class certification, proving liability,
8     and proving damages as to all claims.” Hollis Decl. ¶ 47. Defendant steadfastly denies
9     any wrongdoing and maintains it “provided all legally required, uninterrupted meal and
10    rest breaks” and “prohibit[ed] off-the-clock work.” Mot. at 16. Given this juxtaposition,
11    the Court finds that this factor weighs in favor of finding the Proposed Settlement fair,
12    reasonable, and adequate.
13    II.    Risk, Exposure, Complexity, and Likely Duration of Further Litigation
14           Were the case to proceed to further litigation, the Parties would each bear substantial
15    risk and a strong likelihood of protracted and contentious litigation. Although the Parties
16    have agreed to settle this action, they fundamentally disagree regarding the validity of
17    Plaintiffs’ claims. See Mot. at 17. The Parties have yet to engage in substantial motion
18    practice, including for class certification. See generally Mot. Without this Settlement, the
19    Parties anticipate several years of litigation. See Mot. at 1. Accordingly, this factor weighs
20    in favor of the Proposed Settlement Agreement being fair, reasonable, and adequate.
21    III.   Risk of Maintaining the Class Action Throughout Trial
22           Defendant “hotly dispute[s]” whether the classes can be validly certified in the
23    absence of the Proposed Settlement Agreement.           See Mot. at 18.      Implicit in this
24    disagreement is the likelihood of initial challenges to class certification and the potential
25    for decertification motions even if class certification were granted. Weighed against the
26    fact that Defendant does not object to a finding that the class certification requirements are
27    met for purposes of the Proposed Settlement Agreement, this factor weighs in favor of the
28    Proposed Settlement Agreement being fair, reasonable, and adequate.

                                                    12
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.696 Page 13 of 23



1     IV.   Amount Offered in Settlement
2           Defendant has offered to pay a $2,000,000 Maximum Settlement Amount. Proposed
3     Settlement ¶ 1.20. Less the Attorneys’ Fees and Expenses, Administrative Expenses, Class
4     Representative Service Awards, and LWDA’s portion of the PAGA Payment, the Net
5     Settlement Proceeds—currently estimated to be $1,291,000—are to be allocated and
6     distributed based on the number of weeks each Class Member worked during the class
7     period and whether or not the Class Member is a member of the Waiting Time Penalties
8     Subclass. See Mot. at 7. A straight allocation for each of the estimated 6,150 Class
9     Members would result in a distribution of $209.91 each. Id. at 18. Although Plaintiffs’
10    counsel notes that this amount “represents a significant discount” on Plaintiffs’ estimated
11    $147 million exposure, Plaintiff also reports that the reduction “represents an extremely
12    reasonable compromise” in light of the substantial risks of further litigation. Id. These
13    risks include obtaining class certification and establishing the Defendant’s liability on all
14    claims. Id. at 18–19. Given the risks of litigation, the Court determines that the amount
15    offered in the Proposed Settlement Agreement is fair and reasonable and that this factor
16    weighs in favor of the settlement.
17    V.    Extent of Discovery Completed and Stage of Proceedings
18          This action was originally filed in the Superior Court for the County of San Diego
19    on August 13, 2018. Hollis Decl. ¶ 13. Both Parties have sought extensive discovery from
20    one another, including requests for production of documents, special interrogatories, and
21    depositions. See Mot. at 19. Through this extensive discovery, “Class Counsel was able
22    to prepare a detailed analysis of the maximum liability exposure for Defendant if Plaintiffs
23    succeeded at trial.” Id. Accordingly, it appears the Parties have entered into the Proposed
24    Settlement Agreement with a strong working knowledge of the relevant facts, law, and
25    strengths and weaknesses of their claims and defenses. Therefore, this factor weights in
26    favor of the Proposed Settlement Agreement being fair, reasonable, and adequate.
27    ///
28    ///

                                                   13
                                                                                 18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.697 Page 14 of 23



1     VI.   Experience and Views of Counsel
2           The recommendations of plaintiffs’ counsel should be given a presumption of
3     reasonableness.”    Boyd v. Bechtel Corp., 485 F. Supp. 610, 622 (N.D. Cal. 1979).
4     Plaintiffs’ Counsel “have extensive experience in complex California wage and hour
5     litigation” and employment and class action lawsuits. Id. at 20; See generally Ex. 2. Both
6     Parties’ counsel recommend the Settlement as “fair, reasonable and adequate.” Mot. at 20;
7     Proposed Settlement ¶ 3.5–3.6. Because the presumption of reasonableness is warranted
8     under these circumstances, the Court concludes that this factor weighs in favor of finding
9     the Proposed Settlement Agreement fair, reasonable, and adequate.
10    VII. Presence of Governmental Participant.
11          The Proposed Settlement Agreement will result in $20,000 in PAGA penalties,
12    $15,000 of which will be paid to LWDA. Mot. at 7, 20. This factor therefore weighs in
13    favor of approval. See Adoma v. Univ. of Phoenix, Inc., 913 F. Supp. 2d 964, 977 (E.D.
14    Cal. 2012) (weighing PAGA penalties in favor of settlement approval); Ontiveros v.
15    Zamora, 303 F.R.D. 356, 371 (E.D. Cal. 2012); see also Dawson v. Hitco Carbon
16    Composites, Inc., No. CV167337PSGFFMX, 2019 WL 6138467, at *11 (C.D. Cal. July 9,
17    2019) (approving settlement where the “PAGA allocation represents 0.7 percent of the
18    $1,100,000 gross settlement amount, which falls within the zero to two percent range
19    for PAGA claims approved by courts”) (collecting cases); McKenzie v. Fed. Exp. Corp.,
20    No. CV 10-02420 GAF PLAX, 2012 WL 2930201, at *6 (C.D. Cal. July 2, 2012)
21    (“California’s LWDA is a government entity affected by this action.”).
22    VIII. Attorneys’ Fees Provision
23          In the Ninth Circuit, a district court has discretion to apply either a lodestar method
24    or a percentage-of-the-fund method in calculating a class fee award in a common fund case.
25    Fischel v. Equitable Life Assur. Soc’y of U.S., 307 F.3d 997, 1006 (9th Cir. 2002). When
26    applying the percentage-of-the-fund method, an attorneys’ fees award of “twenty-five
27    percent is the ‘benchmark’ that district courts should award.” In re Pac. Enters. Sec. Litig.,
28    47 F.3d 373, 379 (9th Cir. 1995) (citing Six Mexican Workers v. Ariz. Citrus Growers, 904

                                                    14
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.698 Page 15 of 23



1     F.2d 1301, 1311 (9th Cir. 1990)); Fischel, 307 F.3d at 1006. A district court, however,
2     “may adjust the benchmark when special circumstances indicate a higher or lower
3     percentage would be appropriate.” In re Pac. Enters. Sec. Litig., 47 F.3d at 379 (citing Six
4     Mexican Workers, 904 F.2d at 1311). “Reasonableness is the goal, and mechanical or
5     formulaic application of either method, where it yields an unreasonable result, can be an
6     abuse of discretion.” Fischel, 307 F.3d at 1007.
7           Here, Class Counsel requests that the Court approve attorney fees not to exceed 30%,
8     or $600,000, of the Gross Settlement Fund and Class Counsel Costs of $35,000. See Mot.
9     at 22–24. At this point, without Class Counsel’s briefing, the Court finds no reason to
10    award fees that exceed the Ninth Circuit’s 25% benchmark. Class Counsel will need to
11    show what special circumstances exist warranting a higher percentage in their motion for
12    attorney’s fees.
13    IX.   Class Representative Service Award Provision
14          The Ninth Circuit recognizes that named plaintiffs in class action litigation are
15    eligible for reasonable incentive payments. Staton v. Boeing Co., 327 F.3d 938, 977 (9th
16    Cir. 2003). The district court must evaluate each incentive award individually, using
17    “relevant factors includ[ing] the actions the plaintiff has taken to protect the interests of the
18    class, the degree to which the class has benefitted from those actions, . . . [and] the amount
19    of time and effort the plaintiff expended in pursuing the litigation.” Id. (citing Cook v.
20    Niedert, 142 F.3d 1004, 1016 (7th Cir. 1998)).
21          Here, the Parties have agreed to a maximum Named Plaintiff Service Award of
22    $10,000 for each Named Plaintiff, $20,000 in total. See Proposed Settlement ¶ 4.5. Both
23    Ceron and Barcenas worked closely with Class Counsel to protect the interests of the Class
24    Members. Hollis Decl. ¶ 79. Plaintiffs base their requested awards on Ceron and Barcenas’
25    assistance throughout the course of litigation. Id. Ceron and Barcenas each spent between
26    30 and 40 hours on this litigation “answering questions from counsel, answering discovery,
27    looking and providing documents, attending depositions, attending mediations and
28    ///

                                                     15
                                                                                    18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.699 Page 16 of 23



1     reviewing settlement documents.” See Mot. at 22; Declaration of Ceron (“Ceron Decl.,”
2     ECF No. 40-3) ¶ 21; Declaration of Barcenas (“Barcenas Decl.,” ECF No. 40-4) ¶ 23.
3           The Named Plaintiffs’ requested Service Awards equate one percent of the
4     Maximum Settlement Amount, while the Parties estimate that the average individual
5     payment to each Class Member will be approximately $209.91. Mot at 8. On the current
6     record, the Court finds the requested award of $20,000 in total, or $10,000 for each Named
7     Plaintiff, unreasonable in light of the time expended and the average payment each of the
8     Class Members will receive. See Sandoval v. Tharaldson Emp. Mgmt., Inc., 2010 WL
9     2486346, 10 (E.D. Cal. 2010) (finding a service award of $12,500 unreasonable where
10    class members would receive an average payment of $749.60); see also Bellinghausen v.
11    Tractor Supply Co., 306 F.R.D. 245, 267 (N.D. Cal. 2015) (collecting cases where
12    incentive awards were under 1% of the settlement) (citing Sandoval, 2010 WL 2486346 at
13    *10). Consequently, at this time, the Court determines that a Named Plaintiff Service
14    Award of $5,000 for each Plaintiff, or $10,000 in total, is reasonable. See In re Mego Fin.
15    Corp. Sec. Litig., 213 F.3d 454, 463 (9th Cir. 2000) (authorizing an incentive payment of
16    $5,000 each for two class representatives in a $1.725 million settlement with 5,400 class
17    members); Cox v. Clarus Marketing Grp., LLC, (SD CA 2013) 291 F.R.D. 473, 483
18    (approving proposed incentive payment of $5,000 to each of three named plaintiffs where
19    settlement was valued at $2.65 million); Monterrubio v. Best Buy Stores, L.P., 291 F.R.D.
20    443, 463 (E.D. Cal. 2013) (reducing proposed incentive payments of $7,500, representing
21    1.8% of the total settlement amount, to $2,500 where the class members would receive an
22    average of $65.79). Plaintiffs may attempt to substantiate a $10,000 Named Plaintiff
23    Service Award in their motion for final approval.
24    X.    Conclusion
25          For the reasons stated above, the Court GRANTS Plaintiffs’ unopposed Preliminary
26    Approval Motion.
27    ///
28    ///

                                                  16
                                                                               18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.700 Page 17 of 23



1                             PROPOSED SETTLEMENT NOTICE
2           Pursuant to Federal Rule of Civil Procedure 23(c)(2)(B), “[f]or any class certified
3     under Rule 23(b)(3) the court must direct to class members the best notice that is
4     practicable under the circumstances, including individual notice to all members who can
5     be identified through reasonable effort.” Because the Court has provisionally certified the
6     class under Rule 23(b)(3), see supra pages 5–11, the mandatory notice procedures required
7     by Rule 23(c)(2)(B) must be followed.
8           Where there is a class settlement, Federal Rule of Procedure 23(e)(1) requires the
9     court to “direct notice in a reasonable manner to all class members who would be bound
10    by the proposal.” “Notice is satisfactory if it ‘generally describes the terms of the
11    settlement in sufficient detail to alert those with adverse viewpoints to investigate and to
12    come forward and be heard.’” Rodriguez v. W. Publ’g Corp., 563 F.3d 948, 962 (9th Cir.
13    2009) (quoting Churchill Vill., LLC v. Gen. Elec., 361 F.3d 566, 575 (9th Cir. 2004)); see
14    also Grunin v. Int’l House of Pancakes, 513 F.2d 114, 120 (8th Cir. 1975) (“[T]he
15    mechanics of the notice process are left to the discretion of the court subject only to the
16    broad ‘reasonableness’ standards imposed by due process.”).
17          According to the Proposed Settlement Agreement, within ten business days of the
18    Court filing this Order, Defendant will provide the Settlement Administrator with each
19    Class Member’s name, last known address, last telephone number, Social Security number,
20    and dates of employment, as well as “all other information necessary for the Settlement
21    Administrator to Calculate the number of Qualifying Workweeks worked by each Class
22    Member during the Class Period and to determine which Class Member is also a member
23    of the Waiting Time Penalty Subclass” (the “Employee List”). Proposed Settlement
24    Agreement at ¶ 6.1. Within fourteen calendar days of receiving the Employee List, the
25    Settlement Administrator “shall perform a National Change of Address (NCOA) search
26    and . . . an in-depth skip trace in order to obtain the best possible address for Class
27    Members” and then mail the Proposed Notice through first class mail. Id. ¶ 6.3–6.4.
28    ///

                                                   17
                                                                                18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.701 Page 18 of 23



1           The twelve-page Proposed Notice: (1) describes the nature of the lawsuit and claims
2     at issue, (2) defines the Settlement Class and Waiting Time Penalties Subclass, (3) explains
3     the Maximum Settlement Amount and how individual Class Member’s settlement
4     payments will be calculated, (4) discloses the Class Counsel’s fees and Class
5     Representative Service Awards that will be requested, (5) details the claims that are being
6     released, (6) explains how participating Class Members can opt in to the FLSA Settlement
7     Share, (7) explains how a member of the Settlement Class or Waiting Time Penalties
8     Subclass can object to the Proposed Settlement, (8) discloses the time and place of the Final
9     Approval Hearing, and (9) displays the contact information for Class Counsel and the
10    Settlement Administrator and advises that either may be contacted to answer questions
11    about the Proposed Settlement. See generally Proposed Notice. Having thoroughly
12    reviewed the Proposed Notice, the Court finds that both the method and content of the
13    Proposed Notice comply with Rule 23. Accordingly, the Court APPROVES both the
14    content of the Proposed Notice and the proposed notification plan.
15                                         CONCLUSION
16          For the reasons stated above, the Court GRANTS Plaintiffs’ Motion (ECF No.40)
17    and ORDERS:
18          1.     PRELIMINARY          APPROVAL         OF     PROPOSED         SETTLEMENT
19    AGREEMENT: The Court PRELIMINARILY APPROVES the Settlement Agreement
20    as fair, reasonable, and adequate pursuant to Federal Rule of Civil Procedure 23(e).
21          2.     PRELIMINARY CLASS CERTIFICATION: Pursuant to Federal Rules of
22    Civil Procedure 23(a) and (b)(3), this action is PRELIMINARILY CERTIFIED, for
23    settlement purposes only, as to the following Settlement Class and Subclass:
24                 a.    Non-Exempt Class: “[A]ll current and former non-exempt janitorial
25          employees who worked for Defendant in California at any time from August 13,
26          2014 through the date of Preliminary Approval of the Settlement.”
27    ///
28    ///

                                                   18
                                                                                 18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.702 Page 19 of 23



1                 b.     Waiting Time Penalties Subclass: “[A]ll members of the Non-Exempt
2           Class who separated from their employment with Defendant at any time from August
3           13, 2015 through the date of Preliminary Approval of the Settlement.”
4           3.    CLASS        COUNSEL,         CLASS       REPRESENTATIVES,               AND
5     SETTLEMENT ADMINISTRATOR: Pursuant to Federal Rule of Civil Procedure 23,
6     the Court PRELIMINARILY CERTIFIES, for settlement purposes only, Plaintiffs
7     Marta L. Ceron De Orozco and Emma Barcenas as Class Representatives and Graham S.P.
8     Hollis, Vilmarie Cordero, and David Lin of GrahamHollis APC as Class Counsel.
9     Additionally, the Court APPROVES AND APPOINTS Rust Consulting as the Settlement
10    Administrator.
11          4.    NOTICE AND FLSA OPT IN: The Court PRELIMINARILY
12    APPROVES the form and substance of both (a) the Proposed Notice set forth in Exhibit
13    A to the Settlement Agreement, see generally Proposed Notice; and (b) the FLSA
14    Collective Action Member Consent To Join Form as set forth in Exhibit B to the Settlement
15    Agreement. See generally FLSA Opt In. The form and method for notifying the Class
16    Members of the Settlement Agreement and its terms and conditions satisfy the
17    requirements of Federal Rules of Civil Procedure 23(c)(2)(B) and 23(e). The Court further
18    concludes that the Notice Procedure constitutes the best notice practicable under the
19    circumstances. As provided in the Settlement Agreement, the Settlement Administrator
20    SHALL PROVIDE notice to the Class Members and respond to Class Member inquiries.
21    Within ten (10) business days of the date of this Preliminary Approval Order, Defendant
22    SHALL PROVIDE the Settlement Administrator with the Employee List.                 Within
23    fourteen (14) calendar days of receiving the Employee List, the Settlement Administrator
24    SHALL DISSEMINATE the Notice and FLSA Opt In in the form and manner provided
25    in the Proposed Settlement Agreement.
26          5.    REQUESTS FOR EXCLUSION AND FLSA OPT-IN DEADLINE:
27    Requests for Exclusion from the Settlement and FLSA Opt In Forms must be submitted to
28    the Settlement Administrator postmarked or faxed no later than sixty (60) calendar days

                                                 19
                                                                              18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.703 Page 20 of 23



1     after the initial mailing of the Notice and FLSA Opt In to the Class Members. Class
2     Members who do not submit a timely and valid Request for Exclusion from the Settlement
3     on or before the response deadline shall be Participating Class Members bound by all terms
4     of the Settlement and any Final Approval Order entered in this Action.
5           6.     OBJECTIONS: Objections to the Settlement must be mailed to the Court
6     and Settlement Administrator as instructed in the Notice, postmarked no later than sixty
7     (60) calendar days after the initial mailing of the Notice and FLSA Opt In to the Class
8     Members. To be valid, the Notice of Objection: (a) must contain the full name, address
9     and last four digits of the social security number of the Class Member; and (b) must be
10    signed by the Class Member. The Notice of Objection should also state the basis for the
11    objection and whether the Class Member intends to appear at the Final Approval Hearing.
12          7.     FINAL APPROVAL HEARING: The Court SETS a Final Approval
13    Hearing on Thursday, December 17, 2020 at 1:30 p.m. in Courtroom 4D of the Edward J.
14    Schwartz United States Courthouse, 221 W. Broadway, San Diego, CA 92101, to consider:
15          a.     the fairness, reasonableness, and adequacy of the Settlement Agreement;
16          b.     Plaintiffs’ request for an award of attorneys’ fees and costs;
17          c.     the Class Representative Service Awards;
18          d.     dismissal with prejudice of this action with respect to Defendant; and
19          e.     the entry of Final Judgment in this action.
20    At the Final Approval Hearing, the Parties also shall be prepared to update the Court as to
21    any new developments, including any untimely submitted opt-ins, requests for exclusion,
22    and/or objections and any other issues as the Court deems appropriate. The date and time
23    of the Final Approval Hearing SHALL BE INCLUDED in the Notice to be mailed to all
24    Class Members
25          8.     MOTION FOR FINAL APPROVAL OF CLASS AND COLLECTIVE
26    ACTION SETTLEMENT: No later than sixteen (16) Court days before the Final
27    Approval Hearing, the Parties SHALL FILE a Motion for Final Approval of Class and
28    Collective Action Settlement. The Motion SHALL INCLUDE AND ADDRESS any

                                                   20
                                                                                    18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.704 Page 21 of 23



1     objections or responses received as of the filing date. In addition to the class certification
2     and settlement fairness factors, the Motion SHALL ADDRESS the number of putative
3     Class Members who have opted out and the corresponding claim value. The Motion also
4     SHALL ADDRESS the number of putative Subclass Members who have opted into the
5     FLSA collective and the corresponding claim value.
6            9.     APPLICATION FOR ATTORNEYS’ FEES, COSTS, AND CLASS
7     REPRESENTATIVE SERVICE AWARDS: No later than sixteen (16) Court days
8     before the Final Approval Hearing, Class Counsel SHALL FILE an application for
9     attorneys’ fees, costs, and Class Representative Service Awards. Class Counsel SHALL
10    PROVIDE documentation detailing the number of hours incurred by attorneys in litigating
11    this action, supported by detailed time records, as well as hourly compensation to which
12    those attorneys are reasonably entitled. Class Counsel SHALL ADDRESS the
13    appropriateness of any upward or downward departure in the lodestar calculation, as well
14    as reasons why a percentage-of-the-fund approach to awarding attorney fees may be
15    preferable and the appropriateness of any upward or downward departure from the 25%
16    benchmark. Class Counsel SHALL BE PREPARED to address any questions the Court
17    may have regarding the application for fees at the Final Approval Hearing.
18           10.    MISCELLANEOUS PROVISIONS: In the event the Settlement does not
19    become effective in accordance with the terms of the Settlement Agreement, or the
20    Settlement is not finally approved or is terminated, cancelled, or fails to become effective
21    for any reason, this Order SHALL BE rendered null and void and SHALL BE vacated,
22    and the Parties SHALL REVERT to their respective positions as of the commencement
23    of the litigation.
24    ///
25    ///
26    ///
27    ///
28    ///

                                                    21
                                                                                  18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.705 Page 22 of 23



1           11.      SCHEDULE: The Court orders the following schedule for further
2     proceedings:
3
                              EVENT                                   DEADLINE
4
                  Defendant to provide Settlement          10 business days after entry of
5                 Administrator with Employee              this Order
                  List
6
7                 Settlement Administrator to mail         14 calendar days after receiving
                  Notice to Class Members                  the Class Data
8
9                 Objections/Exclusion Deadline            60 calendar days after mailing of
                                                           Notice
10
11                FLSA Opt In Deadline                     60 calendar days after mailing of
                                                           the Notice
12
13                Settlement Administrator to        7 calendar days after the
14                provide the Parties notice of the  Objection/Exclusion Deadline
                  valid Request of Exclusion letters
15                and Objections received
16
                  Deadline for Defendant to                10 business days after Settlement
17                exercise its option to cancel the        Administrator notifies the Parties
18                Settlement if 5% or more of the          of the number of valid and timely
                  Class Members submit a timely            requests for exclusion
19                and valid Request for Exclusion
20
                  Deadline for Settlement                  25 calendar days prior to Final
21                Administrator to provide                 Approval Hearing
22                declaration of due diligence

23                Deadline for Class Counsel to file No later than 16 Court days prior
24                Plaintiffs’ Motion for Final       to the Final Approval Hearing
                  Approval of Class and Collective Date
25                Action Settlement and Award of
26                Attorney’s Fees and Costs and
                  Class Representative Service
27                Award
28

                                                      22
                                                                                      18-CV-2397 JLS (JLB)
     Case 3:18-cv-02397-JLS-JLB Document 44 Filed 07/22/20 PageID.706 Page 23 of 23



1              Final Approval Hearing              December 17, 2020 at 1:30 p.m.
2
3          IT IS SO ORDERED.
4
5     Dated: July 22, 2020
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              23
                                                                            18-CV-2397 JLS (JLB)
